Kerwin, J.
The only errors assigned are (1) that the court erred in 'requiring the defendant to support the plaint*269iff living apart; (2) that the court erred in giving the custody of the children to the plaintiff.
Sec. 2366, Stats., provides:
“In a judgment in an action for a divorce, although such divorce be denied, the court may make such order for the support and maintenance of the wife and children, or any of them, by the husband or out of his property as the nature of the case may render suitable and proper.”
The judgment entered was authorized by this statute. Voss v. Voss, 157 Wis. 430, 147 N. W. 634.
The findings set out in the statement of facts are well supported by the evidence. The judgment entered is within the terms of the statute and the amount ordered paid for support of plaintiff and her children reasonable, probably not much if any more than sufficient to suitably support and maintain the two minor children.
No claim is made that .the statute is not valid, and the judgment being authorized by the terms of the statute and in strict conformity therewith, and there being no abuse of discretion on the part of the court below, we cannot disturb the judgment.
By the Court. — The judgment is affirmed.